


EXHIBIT 10.1

    AMENDMENT NUMBER FIVE, dated as of June 30, 2001 (the "Amendment"), to the
Amended and Restated Credit Agreement dated as of November 27, 1998, as
previously amended, modified and supplemented and as last amended by Amendment
No. 4, dated as of September 30, 2000 (the "Credit Agreement"), among SUPERIOR
TELECOMMUNICATIONS INC. (formerly known as Superior/Essex Corp.), a Delaware
corporation (the "Company"), ESSEX GROUP INC., a Michigan corporation ("Essex"
and, together with the Company, the "Borrowers"), each of the Guarantors party
thereto (the "Guarantors") (which Guarantors shall include Superior
TeleCom Inc., a Delaware corporation (the "Parent")), the lending institutions
from time to time party thereto (each a "Lender" and, collectively, the
"Lenders"), BANKERS TRUST COMPANY, as Administrative Agent, MERRILL LYNCH & CO.,
as Documentation Agent, and FLEET NATIONAL BANK, as Syndication Agent (the
"Agents"). Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

    WHEREAS the Borrowers have agreed to become subject to certain additional
covenants and other provisions, as contained herein; and

    WHEREAS, in connection with the foregoing, the Borrowers have requested that
the Agents and the Lenders amend the Sections of the Credit Agreement described
above and certain related definitions of the Credit Agreement; and

    WHEREAS, the Agents and the Lenders have considered and agreed to the
Borrowers' requests, upon the terms and conditions set forth in this Amendment;
and

    WHEREAS, the consent of the Required Lenders is necessary to effect this
Amendment;

    NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE—Amendment

    The Credit Agreement is amended as hereinafter provided in this Section One,
effective as of June 30, 2001 (the "Amendment Effective Date").

    1.1.  Amendment to Section 7 (Affirmative Covenants) of the Credit
Agreement.  

    (a) A new sentence shall be added at the end of Section 7.01(a) to read as
follows:

    "On the second Business Day of each week commencing on July 17, 2001, the
Borrowers shall deliver to the Administrative Agent on behalf of the Lenders the
Cash Flows Projection."

    (b) A new sentence shall be added at the end of Section 7.01(e) to read as
follows:

    "In addition, such certificate (described in the immediately preceding
sentence) shall also be delivered on January 31, 2002, in the event that the
Definitive Transaction Document has not been delivered to the Administrative
Agent on behalf of the Lenders on or before January 31, 2002.

    (c) The following new sections shall be added to Section 7 to immediately
follow Section 7.14 consisting of the following:

    "Section 7.15.  June 2002 Repayment Event.  The Borrowers and the Parent
will ensure that, on or before July 1, 2002, either (i) the June 2002 Repayment
Event shall have occurred or (ii) as of May 31, 2002, with respect to the Test
Period ended on such date, (a) Consolidated EBITDA shall be greater than
$340.0 million, (b) the Interest Coverage Ratio shall be greater than 2.50x and
(c) the Pro Forma Leverage Ratio shall be less than 3.75x (and the Borrowers
shall have delivered to the Administrative Agent on

--------------------------------------------------------------------------------

behalf of the Lenders an officers' certificate in form satisfactory to the
Administrative Agent to the effect of this clause (ii)).

    7.16  Independent Financial Advisor.  The law firm referred to in the last
paragraph of Section 12.01 may engage, on behalf of the Lenders, a third party
financial advisor not affiliated with any of the Borrowers or the Lenders (which
advisor shall be Policano and Manzo or other such firm acceptable to the
Borrowers) and the Borrowers shall (through the June 2002 Repayment Event)
provide such advisor with reasonable access to members of management and the
books and records of the Borrowers (in each case, subject to such advisor being
bound by customary confidentiality provisions) such that such advisor is able to
assess, on behalf of the Lenders, the Borrowers' operations, forecasts and other
data."

    1.2.  Amendments to Section 8 (Negative Covenants) of the Credit Agreement  

    (a) Section 8.04(b) shall be amended by adding the following text as a flush
left paragraph after the last paragraph of Section 8.04:

"The Borrowers shall not make any cash interest payments on the Floating Rate
Facility unless the Borrowers both: (a)(I) deliver to the Administrative Agent
on behalf of the Lenders the June 2002 Repayment Event Letter of Intent (with
respect to the interest payment due November 30, 2001) on or before November 25,
2001 or (II) deliver to the Administrative Agent on behalf of the Lenders the
Definitive Transaction Agreement (with respect to the interest payment due
February 28, 2002) on or before January 31, 2002, provided that the June 2002
Repayment Event Letter of Intent or Definitive Transaction Agreement, as the
case may be, is then in effect, and (b) consummate the November 2001 Repayment
Event on or before November 15, 2001 (but nothing herein shall prohibit the
issuance of payment in kind notes in lieu of such cash interest payments);
provided that as long as no Default or Event of Default shall exist or result
therefrom, the regular cash interest otherwise payable in accordance with the
terms of the Floating Rate Facility (and the payment in cash of any interest
payments previously paid by means of payment-in-kind notes or other securities
issued) may be paid if, but only if, as of the end of the most recently ended
Test Period after consummation of the June 2002 Repayment Event, and after
giving pro forma effect to such cash interest payment, the Pro Forma Leverage
Ratio for the Test Period then ended shall be less than 5.00:1.0."

    (b) Section 8.06 shall be amended by adding the following text as a flush
left paragraph after the last paragraph of Section 8.06:

    "Notwithstanding the foregoing, in the event that the Borrowers do not
provide to the Administrative Agent on behalf of the Lenders the August 2001
Letter of Intent on or before August 24, 2001, the exceptions contained in
clauses (iii) and (iv) of this Section 8.06 shall not apply; provided, however,
that as long as no Default or Event of Default shall exist or result therefrom,
the regular quarterly cash dividend on the Superior Preferred Stock and the
Trust Preferred Securities may be paid if, but only if, as of the end of the
most recently ended Test Period after consummation of the June 2002 Repayment
Event, and after giving pro forma effect to such dividend, the Pro Forma
Leverage Ratio for the Test Period then ended shall be less than 5.00:1.0 (the
conditions set forth in this proviso are hereinafter collectively referred to as
the "Dividends Resumption Test"); provided, further, however, that
notwithstanding the fact that the Dividends Resumption Test has been satisfied,
the exceptions contained in clauses (iii) and (iv) of this Section 8.06 shall
not apply at any time that the Borrowers are making regularly scheduled interest
payments under the Floating Rate Facility other than in cash."

--------------------------------------------------------------------------------

    (c) Section 8.07 shall be amended by adding the following text as a flush
left paragraph after the last paragraph of Section 8.07:

    "Notwithstanding the foregoing paragraph and Section 8.06(vi), payments
under the Services Agreement may not exceed (I) $1,000,000 in the aggregate for
the period between June 30, 2001 and December 31, 2001 and (II) zero thereafter,
unless the June 2002 Repayment Event has been consummated."

    (d) Section 8.09 shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

    "8.09.  Minimum Consolidated EBITDA.  The Company will not permit
Consolidated EBITDA during any Test Period set forth below to be less than the
amount (in millions of dollars) set forth below with respect to such Test
Period:

Test Period Ending:


--------------------------------------------------------------------------------

  Effective as of the Amendment Effective Date and until the earliest of
(a) 1/31/02 (if no Definitive Transaction Agreement delivered by 1/31/02),
(b) 6/30/02 or (c) consummation of the June 2002 Repayment Event

--------------------------------------------------------------------------------

  Effective Upon Consummation of the June 2002 Repayment Event(*)

--------------------------------------------------------------------------------

  Effective (a) on and after 1/31/02 (if no Definitive Transaction Agreement
delivered by 1/31/02) and (b) on and after 7/1/02 (if the June 2002 Repayment
Event is not consummated by 7/1/02)

--------------------------------------------------------------------------------

06/30/2001   182.4   N/A   N/A 09/30/2001   179.3   186.2   N/A 12/31/2001  
184.0   189.2   N/A 01/31/2002(**)   N/A   N/A   330.0 03/31/2002   189.4  
189.2   340.0 06/30/2002   202.7   196.4   350.0 09/30/2002   N/A   200.2  
355.0 12/31/2002   N/A   204.6   360.0 03/31/2003   N/A   365.0   365.0
06/30/2003   N/A   370.0   370.0 09/30/2003   N/A   375.0   375.0 12/31/2003 and
the last day of each Fiscal Quarter thereafter   N/A   380.0   380.0

--------------------------------------------------------------------------------

(*)For the purposes of compliance herewith, Consolidated EBITDA shall exclude
Consolidated EBITDA generated by the business or assets actually sold by the
Borrowers in such Asset Sale, and include $1.5 million of Consolidated EBITDA
per quarter, in each of the fiscal quarters prior to the sale of the electrical
business by the Borrowers (but only up to a maximum of $6.0 million), as a pro
forma adjustment to give effect to cost savings from the sale of the electrical
business by the Borrowers; provided, that, at the time of such sale, the
Borrowers shall have delivered to the Administrative Agent on behalf of the
Lenders, an officers' certificate, certifying in reasonable detail as to such
cost savings."

(**)To be tested for the Test Period ended 12/31/2001.

--------------------------------------------------------------------------------

    (e) Section 8.10 shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

    "8.10.  Interest Coverage Ratio.  The Company will not permit the Interest
Coverage Ratio for any Test Period set forth below to be equal to or less than
the ratio set forth below with respect to such Test Period:

Test Period Ending:


--------------------------------------------------------------------------------

  Effective as of the Amendment Effective Date and until the earliest of
(a) 1/31/02 (if no Definitive Transaction Agreement delivered by 1/31/02),
(b) 6/30/02 or (c) consummation of the June 2002 Repayment Event

--------------------------------------------------------------------------------

  Effective Upon Consummation of the June 2002 Repayment Event

--------------------------------------------------------------------------------

  Effective (a) on and after 1/31/02 (if no Definitive Transaction Agreement
delivered by 1/31/02) and (b) on and after 7/1/02 (if the June 2002 Repayment
Event is not consummated by 7/1/02)

--------------------------------------------------------------------------------

  06/30/2001   1.35 x N/A   N/A   09/30/2001   1.35 x 1.35 x N/A   12/31/2001  
1.45 x 1.45 x N/A   01/31/2002(*)   N/A   N/A   2.35 x 03/31/2002   1.50 x 1.55
x 2.50 x 06/30/2002   1.65 x 1.70 x 2.75 x 09/30/2002   N/A   1.80 x 3.00 x
12/31/2002   N/A   1.95 x 3.00 x 03/31/2003   N/A   3.25 x 3.25 x 06/30/2003  
N/A   3.25 x 3.25 x 09/30/2003   N/A   3.50 x 3.50 x 12/31/2003 and the last day
of each Fiscal Quarter thereafter   N/A   3.50 x 3.50 x"

--------------------------------------------------------------------------------

(*)To be tested for the Test Period ending 12/31/2001.

--------------------------------------------------------------------------------

    (f)  Section 8.11 shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

    "8.11.  Leverage Ratio.  The Company will not permit the Pro Forma Leverage
Ratio at any time during the Test Period set forth below to be equal to or more
than the ratio set forth below with respect to such Test Period:

Test Period Ending:


--------------------------------------------------------------------------------

  Effective as of the Amendment Effective Date and until the earliest of
(a) 1/31/02 (if no Definitive Transaction Agreement delivered by 1/31/02),
(b) 6/30/02 or (c) consummation of the June 2002 Repayment Event

--------------------------------------------------------------------------------

  Effective Upon Consummation of the June 2002 Repayment Event

--------------------------------------------------------------------------------

  Effective (a) on and after 1/31/02 (if no Definitive Transaction Agreement
delivered by 1/31/02) and (b) on and after 7/1/02 (if the June 2002 Repayment
Event is not consummated by 7/1/02)

--------------------------------------------------------------------------------

  06/30/2001   7.00 x N/A   N/A   09/30/2001   7.00 x 5.85 x N/A   12/31/2001  
6.70 x 5.60 x N/A   01/31/2002(*)   N/A   N/A   4.00 x 03/31/2002   6.55 x 5.60
x 3.75 x 06/30/2002   6.00 x 5.35 x 3.50 x 09/30/2002   N/A   5.20 x 3.25 x
12/31/2002   N/A   4.95 x 3.25 x 03/31/2003   N/A   3.00 x 3.00 x 06/30/2003  
N/A   3.00 x 3.00 x 09/30/2003   N/A   2.75 x 2.75 x 12/31/2003 and the last day
of each Fiscal Quarter thereafter   N/A   2.75 x 2.75 x"

--------------------------------------------------------------------------------

(*)To be tested for the Test Period ending 12/31/2001.

    1.3.  Amendments to Section 9 (Events of Default) of the Credit Agreement  

    (a) Section 9.03 shall be amended by deleting the text thereof in its
entirety and replacing it with the following:

    "Any Credit Party shall (a) default in the due performance or observance by
it of any term, covenant or agreement contained in Section 8 or Section 7.15, or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 9.01, 9.02 or clause (a) of
this Section 9.03) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after notice to the defaulting party
by the Administrative Agent or the Required Lenders; provided that if any such
default covered by this clause (b) (i) is not capable of being remedied within
such 30-day period, (ii) is capable of being remedied within an additional
30-day period and (iii) the Credit Party is diligently pursuing such remedy
during the periods contemplated by (i) and (ii) and has advised the
Administrative Agent as to the remedy thereof, the first 30-day period referred
to in this clause (b) shall be extended for an additional 30-day period but only
so long as (x) the Credit Party continues to diligently pursue such remedy and
(y) such default remains capable of being remedied within such period; or"

    (b) A new Section 9.12 shall be added to Section 9 to immediately follow
Section 9.11 consisting of the following:

    "Section 9.12.  Consent of Subordinated Lenders.  The Subordinated Lender
Consent Agreement has not been delivered to the Administrative Agent on behalf
of the Lenders on or before November 25, 2001 for any reason; provided, however,
that this Section shall not

--------------------------------------------------------------------------------

apply if the November 2001 Repayment Event shall have occurred on or before
November 15, 2001."

    1.4.  Amendments to Section 10 (Definitions) of the Credit Agreement  

    (a) The following definitions shall be amended by deleting the text thereof
in their entirety and replacing it with the following:

    'Applicable Base Rate Margin' shall mean (i) in the case of each of the
Revolving Loans and Tranche A Term Loans, a percentage per annum equal to 2.75%,
effective as of the Amendment Effective Date and (ii) in the case of Tranche B
Term Loans, a percentage per annum equal to 3.25%, effective as of the Amendment
Effective Date; provided, however, that the percentage per annum provided in
clauses (i) and (ii) above shall increase an additional .25% effective as of
November 15, 2001 in the event that the Borrowers do not both (a) deliver to the
Administrative Agent on behalf of the Lenders the June 2002 Repayment Event
Letter of Intent and (b) make a repayment of Term Loans in accordance with the
terms of Section 4.02(i) in an aggregate amount of at least $30.0 million
generated by an Asset Sale or Asset Sales (on terms and conditions consistent
with this Credit Agreement and otherwise acceptable to the Administrative Agent)
on or before November 15, 2001; provided that if an Asset Sale includes the sale
of Receivables Related Assets that are required, pursuant to the terms of the
Receivables Financing Agreement, to be used to reduce Indebtedness thereunder,
then the amount of such repayment shall be reduced dollar-for-dollar to the
extent of such repayment of the Receivables Financing Agreement;

    All of the percentages set forth above shall be adjusted by the applicable
Interest Reduction Discount.

    'Applicable Euro Rate Margin' shall mean (i) in the case of each of the
Revolving Loans and Tranche A Term Loans, a percentage per annum equal to 3.75%,
effective as of the Amendment Effective Date and (ii) in the case of Tranche B
Term Loans, a percentage per annum equal to 4.25%, effective as of the Amendment
Effective Date; provided, however, that the percentage per annum provided in
clauses (i) and (ii) above shall increase an additional .25% effective as of
November 15, 2001 in the event that the Borrowers do not both (a) deliver to the
Administrative Agent on behalf of the Lenders the June 2002 Repayment Letter of
Intent and (b) make a repayment of Term Loans in accordance with the terms of
Section 4.02(i) in an aggregate amount of at least $30.0 million generated by an
Asset Sale or Asset Sales (on terms and conditions consistent with this Credit
Agreement and otherwise acceptable to the Administrative Agent) on or before
November 15, 2001; provided that if such an Asset Sale includes the sale of
Receivables Related Assets that are required, pursuant to the terms of the
Receivables Financing Agreement, to be used to reduce Indebtedness thereunder,
then the amount of such repayment shall be reduced dollar-for-dollar to the
extent of such repayment of the Receivables Financing Agreement;

    All of the percentages set forth above shall be adjusted by the applicable
Interest Reduction Discount.

    'Consolidated Debt' shall mean, at any time, all Indebtedness of the Company
and its Subsidiaries determined on a consolidated basis; provided that for
purposes of this definition, the amount of Indebtedness in respect of Interest
Rate Protection Agreements and Other Hedging Agreements shall be at any time
equal to the unrealized net loss position, if any, of the Company and/or its
Subsidiaries thereunder on a marked to market basis determined no more than one
month prior to such time; provided, further, that for the purposes of this
definition, Consolidated Debt shall be considered to include (without
duplication) all outstanding amounts under the Receivables Financing Agreement).

    'Interest Reduction Discount' shall mean zero; provided that from and after
the first day of any Margin Reduction Period after the occurrence of the
June 2002 Repayment Event (the "Start Date") to and including the last day of
such Margin Reduction Period (the "End

--------------------------------------------------------------------------------

Date"), the Interest Reduction Discount shall be the respective percentage per
annum set forth in clause (A), (B), (C), (D), (E) or (F) below if, but only if,
as of the last day of the immediately preceding fiscal quarter or fiscal year of
the Company preceding such Start Date (the "Test Date"), the applicable
conditions set forth in clause (A), (B), (C), (D), (E) or (F) below, as the case
may be, are met:

    (A) In the event that the increase in rate described in the proviso of the
definition of Applicable Base Rate Margin or Applicable Euro Rate Margin, as the
case may be, has taken effect, for Revolving Loans, Tranche A Term Loans and
Tranche B Term Loans, .25% if, but only if, as of the Test Date immediately
prior to such Start Date the Pro Forma Leverage Ratio for the Test Period ended
on such Test Date shall be less than 6.00:1.0 and none of the conditions set
forth in clause (B), (C), (D), (E) or (F) below, as the case may be, are
satisfied;

    (B) (i) for Revolving Loans and Tranche A Term Loans, (A) .75%, in the event
that the increase in rate described in the proviso of the definition of
Applicable Base Rate Margin or Applicable Euro Rate Margin, as the case may be,
has taken effect or (B) .50%, otherwise; and

    (ii) for Tranche B Term Loans, (A) .50%, in the event that the increase in
rate described in the proviso of the definition of Applicable Base Rate Margin
or Applicable Euro Rate Margin, as the case may be, has taken effect or
(B) .25%, otherwise,

if, but only if, as of the Test Date immediately prior to such Start Date the
Pro Forma Leverage Ratio for the Test Period ended on such Test Date shall be
less than 5.00:1.0 and none of the conditions set forth in clause (C), (D),
(E) or (F) below, as the case may be, are satisfied;

    (C) for Revolving Loans and Tranche A Term Loans only, (A) 1.00%, in the
event that the increase in rate described in the proviso of the definition of
Applicable Base Rate Margin or Applicable Euro Rate Margin, as the case may be,
has taken effect or (B) .75%, otherwise; if, but only if, as of the Test Date
immediately prior to such Start Date the Pro Forma Leverage Ratio for the Test
Period ended on such Test Date shall be less than 4.00:1.0 and none of the
conditions set forth in clause (D), (E) or (F) below, as the case may be, are
satisfied;

    (D) for Revolving Loans and Tranche A Term Loans only, (A) 1.25%, in the
event that the increase in rate described in the proviso of the definition of
Applicable Base Rate Margin or Applicable Euro Rate Margin, as the case may be,
has taken effect or (B) 1.0%, otherwise; if, but only if, as of the Test Date
immediately prior to such Start Date the Pro Forma Leverage Ratio for the Test
Period ended on such Test Date shall be less than 3.50:1.0 and the condition set
forth in clause (E) or (F) below is not satisfied;

    (E) for Revolving Loans and Tranche A Term Loans only, (A) 1.50%, in the
event that the increase in rate described in the proviso of the definition of
Applicable Base Rate Margin or Applicable Euro Rate Margin, as the case may be,
has taken effect or (B) 1.25%, otherwise; if, but only if, as of the Test Date
immediately prior to such Start Date the Pro Forma Leverage Ratio for the Test
Period ended on such Test Date shall be less than 3.00:1.0 and the condition set
forth in clause (F) below is not satisfied; or

    (F) for Revolving Loans and Tranche A Term Loans only, (A) 1.75%, in the
event that the increase in rate described in the proviso of the definition of
Applicable Base Rate Margin or Applicable Euro Rate Margin, as the case may be,
has taken effect or (B) 1.50%, otherwise; if, but only if, as of the Test Date
immediately prior to such Start Date the Pro Forma Leverage Ratio for the Test
Period ended on such Test Date shall be less than or equal to 2.50:1.0.

--------------------------------------------------------------------------------

    Notwithstanding anything to the contrary contained above in this definition,
the Interest Reduction Discount shall be zero at any time when (i) a Default or
an Event of Default shall exist or (ii) the June 2002 Repayment Event has not
occurred."

    (b) The following new definitions shall be added to Section 10 in
appropriate alphabetical order consisting of the following:

    'August 2001 Letter of Intent' shall mean a fully executed letter of intent
or substantially similar documentation with a third party providing for the
November 2001 Repayment Event having only customary terms, conditions and
contingencies as are acceptable to the Administrative Agent.

    'Cash Flows Projection' means a statement presenting a forecast of estimated
cash flows for the 13 weeks commencing on the week of delivery in form
substantially similar to cash flows information contained in the monthly reports
required pursuant to Section 7.01(a).

    'Definitive Transaction Agreement' shall mean a fully executed agreement of
purchase and sale providing for the June 2002 Repayment Event generating Net
Cash Proceeds of at least $175.0 million (on an after-tax basis) between the
Borrowers and a third party having no substantive conditions to the parties
obligations to close (other than the conditions that (1) no material adverse
change in the business of the Borrowers shall have occurred and (2) all
regulatory approvals required in order to consummate the transaction shall have
been received) and having such other terms and conditions as are acceptable to
the Administrative Agent.

    'June 2002 Repayment Event' shall mean a repayment of Term Loans in
accordance with the terms of Section 4.02(i) (which repayment shall not give
effect to the exclusions in Sections 4.02(d) or 4.02(f)) in an aggregate amount
of at least $175.0 million generated by either: (i) an Asset Sale or Asset Sales
which would include dispositions attributable to any internal liquidation of
assets or lines of business by the Borrowers (each on terms and conditions
consistent with this Credit Agreement and otherwise acceptable to the
Administrative Agent), (ii) a sale or issuance of common equity of (or cash
capital contribution to) either of the Borrowers, or (iii) any combination of
clauses (i) and (ii); provided that if an Asset Sale includes the sale of
Receivables Related Assets that are required, pursuant to the terms of the
Receivables Financing Agreement, to be used to reduce Indebtedness thereunder,
then the amount of this repayment shall be reduced dollar-for-dollar to the
extent of such repayment of the Receivables Financing Agreement, but such
reduction shall in no event exceed $65.0 million.

    'June 2002 Repayment Event Letter of Intent' shall mean a fully executed
letter of intent or substantially similar documentation with a third party
(having a demonstrated ability to consummate timely such transaction) providing
for the June 2002 Repayment Event having only customary terms, conditions and
contingencies as are acceptable to the Agents.

    'November 2001 Repayment Event' shall mean a repayment of Term Loans in
accordance with the terms of Section 4.02(i) (which repayment shall not give
effect to the exclusions in Sections 4.02(d) or 4.02(f)) in an aggregate amount
of at least $30.0 million generated by either: (i) an Asset Sale or Asset Sales
which would include dispositions attributable to any internal liquidation of
assets or lines of business by the Borrowers (each on terms and conditions
consistent with this Credit Agreement and otherwise acceptable to the
Administrative Agent), (ii) a sale or issuance of common equity of (or cash
capital contribution to) either of the Borrowers, or (iii) any combination of
clauses (i) and (ii); provided that if an Asset Sale includes the sale of
Receivables Related Assets that are required, pursuant to the terms of the
Receivables Financing Agreement, to be used to reduce Indebtedness thereunder,
then the amount of this repayment shall be reduced dollar-for-dollar to the
extent of such repayment of the Receivables Financing Agreement.

--------------------------------------------------------------------------------

    'Subordinated Lender Consent Agreement' shall mean a fully executed
agreement setting forth the agreement between the Borrowers and each Lender (as
that term is defined in the Floating Rate Facility) under the Floating Rate
Facility, and any other holders of notes issued under the Floating Rate
Facility, with respect to the amendment of the Floating Rate Facility to provide
for payment-in-kind interest, as described in Section 8.04 of this Credit
Agreement, which agreement shall not contain any provision for the payment of
compensation to the Lenders (or other holders) for their consent thereunder,
other than payment of increased interest in kind or other non-cash compensation,
which compensation, if any, is subject to the subordination provisions of the
Floating Rate Facility (or otherwise ranking pari passu with all obligations
under the Floating Rate Facility)."

    1.5.  Amendments to Section 12 (Miscellaneous) of the Credit Agreement  

    (a) The paragraph shall be added as a new flush left paragraph at the end of
Section 12.01:

    "In addition, the Borrowers, jointly and severally, agree to pay all of the
reasonable fees and out-of-pocket expenditures of the third party financial
advisor engaged in accordance with Section 7.15 and pay all of the reasonable
fees and disbursements of an additional law firm to represent the Lenders
through the earlier to occur of January 31, 2002 or the consummation of the
June 2002 Repayment Event; provided that such firm shall coordinate with the
Administrative Agent and Cahill Gordon & Reindel in order to avoid the
duplication of work."

SECTION TWO—CONDITIONS TO EFFECTIVENESS

    (a) This Amendment shall become effective as of the Amendment Effective Date
when, and only when, the Administrative Agent shall have received
(i) counterparts of this Amendment executed by each Borrower and the Required
Lenders or, as to any of the Lenders, advice satisfactory to the Administrative
Agent that such Lender has executed this Amendment, (ii) a one-time cash fee for
each Lender that executes and delivers a signature page to this Amendment not
later than 12:00 p.m. (New York time) on July 3, 2001 equal to 0.25% of the sum
of the aggregate amount of Loans then outstanding owing to such Lender plus the
then effective aggregate amount of the undrawn Revolving Loan Commitment of such
Lender (which fee shall be paid by wire transfer of immediately available funds
and distributed by the Administrative Agent to the Lenders entitled thereto),
(iii) payment in full of all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees and disbursements of Cahill Gordon &
Reindel and local counsel) owed to each Agent pursuant to the Credit Agreement
(which costs and expenses shall be paid by wire transfer of immediately
available funds and distributed by the Administrative Agent to the parties
entitled thereto), and (iv) payment in full of a retainer fee (in an amount
specified to the Borrowers in writing) for the law firm referred to in
Section 12.01.

    (b) The effectiveness of this Amendment (other than this Section Two) is
further conditioned upon the accuracy of the representations and warranties set
forth in Section Three hereof.

SECTION THREE—REPRESENTATIONS AND WARRANTIES

    The Parent and the Company hereby confirm, reaffirm and restate the
representations and warranties made by it in Section 6 of the Credit Agreement
and all such representations and warranties are true and correct in all material
respects as of the date hereof (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), except
such representations and warranties need not be true and correct to the extent
that changes in the facts and conditions on which such representations and
warranties are based are required or permitted under the Credit Agreement or
such changes arise out of events not prohibited by the covenants set forth in
Sections 7 and 8 of the Credit Agreement or otherwise permitted by consents or
waivers. The Company hereby further represents and warrants

--------------------------------------------------------------------------------

(which representations and warranties shall survive the execution and delivery
hereof) to the Agents and each Lender that:

    (a) Each Credit Party has the corporate power and authority to execute,
deliver and perform this Amendment and has taken all corporate actions necessary
to authorize the execution, delivery and performance of this Amendment;

    (b) No Default or Event of Default has occurred and is continuing;

    (c) No consent of any person other than all of the Lenders and the Agents
parties hereto, and no consent, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority is required in connection with the execution, delivery,
performance, validity or enforceability against any Credit Party of this
Amendment;

    (d) This Amendment has been duly executed and delivered on behalf of each
Credit Party by a duly authorized officer or attorney-in-fact of such Credit
Party, and constitutes a legal, valid and binding obligation of each Credit
Party enforceable against such Credit Party in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency, fraudulent
conveyance, preferential transfer, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting creditors' rights and
remedies generally, (b) general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law), and by the
discretion of the court before which any proceeding therefor may be brought, or
(c) public policy considerations or court administrative, regulatory or other
governmental decisions that may limit rights to indemnification or contribution
or limit or affect any covenants or agreements relating to competition or future
employment; and

    (e) The execution, delivery and performance of this Amendment will not
violate (i) any provision of law applicable to any Credit Party or (ii) any
contractual obligation of any Credit Party, other than such violations that
would not reasonably be expected to result in, singly or in the aggregate, a
Material Adverse Effect.

SECTION FOUR—MISCELLANEOUS

    (a) Except as herein expressly amended, the Credit Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith, except as otherwise provided herein, are ratified and confirmed in
all respects and shall remain in full force and effect in accordance with their
respective terms.

    (b) This Amendment may be executed by the parties hereto in one or more
counterparts, each of which shall be an original and all of which shall
constitute one and the same agreement.

    (c) THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS.

    (d) This Amendment shall not constitute a consent or waiver to or
modification of any provision, term or condition of the Credit Agreement, other
than such terms, provisions, or conditions that are required to consummate the
transactions contemplated by this Amendment. All terms, provisions, covenants,
representations, warranties, agreements and conditions contained in the Credit
Agreement, as amended hereby, shall remain in full force and effect.

--------------------------------------------------------------------------------
